Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statements on Form S-8 (No. 333-194423, No. 333-194429 and No. 333-202327) and Registration Statement on Form S-3 (No. 333-197259) of Aemetis, Inc of our report dated March 12, 2015, relating to our audit of the consolidated financial statements, which appears in this Annual Report on Form 10-K of Aemetis, Inc. for the year ended December 31, 2014. /s/ McGladrey LLP Des Moines, Iowa March 12, 2015
